COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                  No. 08-14-00264-CV
 IN RE: RAQUEL VASQUEZ,                           §
                                                            AN ORIGINAL PROCEEDING
                            Relator.              §
                                                                   IN MANDAMUS
                                                  §


                                  MEMORANDUM OPINION

       Relator, Raquel Vasquez, has filed a petition for writ of mandamus against the Honorable

Mike Herrera, Judge of the 383rd District Court of El Paso County, Texas, asking that we order

him to grant her motion to transfer the case to Ector County, Texas. See TEX.FAM.CODE ANN.

§ 155.201 (West 2014). Relator has also filed a motion for emergency relief asking that enter an

order permitting Relator’s child to live in Ector County during the pendency of this original

proceeding. The petition for writ of mandamus and the motion for emergency relief are denied.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. We conclude that Relator has failed to

establish that she is entitled to mandamus relief because the record reflects that the trial court has

not yet conducted a hearing or ruled on the motion to transfer. Accordingly, we deny the motion
for emergency relief and the petition for writ of mandamus.


September 24, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-